Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Rebekah Thonginh Ross, Appellant                      Appeal from the 354th District Court of
                                                       Hunt County, Texas (Tr. Ct. No. 29,269).
 No. 06-15-00179-CR         v.                         Opinion delivered by Justice Burgess, Chief
                                                       Justice Morriss and Justice Moseley
 The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Rebekah Thonginh Ross, pay all costs of this appeal.




                                                      RENDERED NOVEMBER 30, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk